Citation Nr: 1539587	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-18 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) or coronary artery disease.

2.  Entitlement to a rating in excess of 10 percent for coronary artery disease, s/p myocardial infarction and s/p stenting (formerly considered as heart attack with 1 stent/heart problems from stress and anxiety), hereinafter cardiac disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1957 to September 1966 and from
January 1969 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating
decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San
Diego, California.

The Board notes that in the previous September 2014 remand the Board noted that the Veteran did not appear for a hearing in August 14, 2014, and provided no explanation.  The Board received correspondence for the Veteran on October 2014 wherein he details that he dispatched a letter on June 12, 2014 withdrawing his request for a hearing because of the travel distance required.  The Board on review of the claims file notes that VA received this letter on June 16, 2014.  Thus, the Board finds that the Veteran promptly notified VA of the withdrawal of his hearing request with explanation.

In September 2014, the Board remanded the matter to the AOJ for further evidentiary development. The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998). A review of the record reflects that the AOJ has complied with some of the Board's remand directives. Unfortunately, the VA examinations provided to the Veteran are inadequate.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.
20.900(c), 38 U.S.C.A. § 71.07(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals.  Unfortunately, the VA examinations provided to the Veteran for his claim for service connection for hypertension and his increased rating for his cardiac disability were inadequate.  

The November 2014 hypertension examination was inadequate because the rationale provided by the examiner was insufficient.  The examiner concluded that there is no established association between Agent Orange and hypertension, presumably relying on VA's failure to include hypertension in the list of presumptive disabilities covered by exposure to herbicides in service. However, his determination does not take into account  the National Academy of Sciences  (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) which concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension. See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694. The Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension-in the Federal Register. See e.g. 77 Fed. Reg. 47,924 -01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 . . . and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  Thus, the examiner does not provide an adequate rationale for his finding.

Further, in addressing the secondary service connection issue, the examiner states that the Veteran's hypertension is unrelated to his diagnosis of PTSD, but again provides no rationale.  

Moreover, the examiner states that the Veteran's history of atherosclerosis of his peripheral vessels is one of the risk factors in developing hypertension.  Thus, the examiner seems to assert that the Veteran's hypertension may be related to another service connected disability, his cardiac disability.  

Considering the foregoing, the Board finds that the VA examination provided to the Veteran for his service connection for hypertension is inadequate, but this examination has raised the possibility of an alternative theory of service connection as secondary to his cardiac disability.  Therefore, the Board finds that the Board's remand directive was not fulfilled and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  A new VA examination is warranted. 

The cardiac disability examination was inadequate because it was based on a phone interview with the Veteran, which the Veteran stated in his May 2012 substantive appeal (Form 9) lasted only 20 minutes.  The September 2014 remand directed the examiner to conduct any indicated clinical testing and studies.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate). It does not appear that all appropriate tests and studies were conducted, particularly considering the criteria for evaluating heart conditions involve the results of specific testing. 

The Board also notes that the VA examiner identified VA treatment records from Loma Linda from 2007 and onward as part of the Veteran's treatment; however, the VA claims file only contains VA treatment record from 2010 and only sporadically from that time.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).These records must be collected and a new VA examination must be conducted which includes the appropriate clinical testing or an explanation as to why such testing is not possible.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.
20.900(c). 38 U.S.C.A. § 71.07(a)(2) (West 2014).


1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records from the Loma Linda VA medical center from 2007 to July 2014 should be obtained and associated with the claims file.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2. Following completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed hypertension. The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

All necessary tests should be accomplished. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hypertension is etiologically related, in whole or in part, to the Veteran's active service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed hypertension was caused or aggravated by his service-connected PTSD, his service-connected coronary artery disease, or exposure to herbicides during service. 

The examiner is asked to comment on the November 2014 examiner comment that "The Veteran has a history of atherosclerosis of his peripheral vessels, [sic] this is one of the risk factors in developing hypertension."

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 
 
3. Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected coronary artery disease. The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum. Any indicated clinical testing and studies should be conducted.  

The Veteran should be given the opportunity to have diagnostic exercise test conducted, with the inclusion of METs test results.  If this is not possible, the VA examiner should provide an explanation.

The examiner should address the following:

(a). indicate all symptomatology related to the Veteran's coronary artery disease;

(b). report his current workload in terms of METs;

(c). indicate whether coronary artery disease results in any of the following:

i. chronic congestive heart failure;

ii. left ventricular dysfunction, providing the level of ejection fraction;

iii. cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.

A complete rationale should be given for all opinions and conclusions expressed.
 
4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. 
 
5. If any benefit sought on appeal is denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).   





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




